FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOROTHY JAVIER,                                  No. 10-17398

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00568-LDG-
                                                 PAL
  v.

COUNTRYWIDE KB HOME LOANS; et                    MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                            Submitted January 17, 2012 **


Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Dorothy Javier appeals pro se from the district court’s judgment in her

action arising out of foreclosure proceedings. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion the district court’s order

denying a motion to reconsider. Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

       The district court did not abuse its discretion by denying Javier’s motion to

reconsider because Javier failed to demonstrate mistake, inadvertence, surprise,

excusable neglect, newly discovered evidence, or any other basis for relief from

judgment. See Fed. R. Civ. P. 60(b); Sch. Dist. No. 1J, Multnomah Cnty., Or., 5

F.3d at 1263.

       Contrary to Javier’s contention, the district court had subject matter

jurisdiction over her claims arising under federal statutes and thus removal was

proper. See 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United

States.”).

       AFFIRMED.




                                            2                                     10-17398